Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-21 in the reply filed on 5/5/21 is acknowledged.
Claims 22-27 have been withdrawn by Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a second substrate with the substrate” in line 3.  This limitation is unclear.  For examination purpose, Examiner assumes this limitation would read as “a second substrate coupled with the substrate”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-13, 15-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prather et al. (US 10,395,721).
The applied reference has a common join inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Prather discloses an apparatus (100, Fig. 1), comprising: a substrate (printed circuit board (PCB) 100); an input/output component (IO circuit 160) coupled with a ball grid array (BGA) via the substrate and operable to communicate signals with a host system (Col. 1, lines 59-63) via the BGA when mounted on a memory module (150); and one or more memory devices (Memory Array, Fig. 1) coupled with the substrate and the input/output component and operable to store data for the host system, a memory device (200, Fig. 2) of the one or more memory devices comprising a power management component (PMIC 205) to provide one or more supply voltages (206) for the memory device based at least in part on a power supply (204, Fig. 2) from the host system (Col. 5, lines 28-60).

Regarding claim 4, Prather discloses the apparatus of claim 1, wherein the memory device (200, Fig. 2) of the one or more memory devices comprises conductive paths (202) to route the one or more supply voltages provided by the power management component to at least one memory die of the memory device.
Regarding claim 6, Prather discloses the apparatus of claim 1, wherein the power management component of the memory device comprises a single integrated circuit (205, Fig. 2) in the memory device.
Regarding claim 7, Prather discloses the apparatus of claim 1, wherein the memory device comprises: a second substrate (201, Fig. 2) coupled with the substrate (printed circuit board (PCB) 100, Fig. 1); and a memory die (DRAM 207, Fig. 2) coupled with the second substrate, wherein the power management component (PMIC 205) of the memory device is coupled with the second substrate (201) adjacent to the memory die (DRAM 207).
Regarding claim 8, Prather discloses the apparatus of claim 1, wherein the memory device comprises: a second substrate (201, Fig. 2) coupled with the substrate (printed circuit board (PCB) 100, Fig. 1); and a memory die (DRAM 207, Fig. 2) coupled with the second substrate, wherein the power management component (PMIC 205) of the memory device is coupled with the memory die, wherein the memory die (DRAM 207, Fig. 2) is positioned between the power management component (PMIC 205) and the second substrate (201, Fig. 2).

Regarding claim 10, Prather discloses the apparatus of claim 1, wherein the apparatus comprises a dual in-line memory module (DIMM) or a single in-line memory module (SIMM).
Regarding claim 11, Prather discloses the apparatus of claim 1, wherein the power management component comprises a power management integrated circuit (PMIC 205, Fig. 2).
Regarding claim 12, Prather discloses the apparatus of claim 1, wherein at least one memory device (200, Fig. 2) of the one or more memory devices comprises two or more dies of memory cells (DRAM 207, Fig. 2).
Prather’s apparatus as explained above would also teach all limitations recited in claims 13, 15-21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prather et al. as applied to claim 1 above, and further in view of CHOI (US 2019/0259428).

CHOI shows an apparatus (50, Fig. 1) having a power management integrated circuit (PMIC 300) wherein the power management component of the memory device comprises: a first portion (3.3V) at a first location (upper part of PMIC 300) of the memory device and operable to provide a first subset of the one or more supply voltages (3.3V); and a second portion (1.8V) at a second location (lower part of PMIC 300) of the memory device and operable to provide a second subset of the one or more supply voltages (1.8V) different than the first subset (3.3V).
It would have been obvious to one having ordinary skill in the memory art to modify the power management integrated circuit taught by Prather et al. with CHOI’s PMIC so as to provide different voltages to the memory device as recited in claim 5.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the apparatus of claim 1, wherein the memory device of the one or more memory devices comprises a feedback component operable to measure one or more voltage levels of the one or more supply voltages on at least one memory die of the memory device and adjust at least one voltage level of the one or more supply voltages based at least in part on measuring the one or more voltage levels as recited in claims 3 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHA (US 2019/0237124) discloses a semiconductor memory device includes a memory including a plurality of units, and a controller. Under control of the controller, a power for an operation of the memory is independently supplied to each of the plurality of units or is independently blocked with respect to each of the plurality of units.
LEE et al. (US 2016/0012865) disclose a semiconductor device includes a first die connected to a first channel, the first die comprising a first memory chip; and a second die connected to a second channel, the second die comprising a second memory chip, the first and second channels being independent of each other and a storage capacity and a physical size of the second die being the same as those of the first die. The first and second dies are disposed in one package, and the package includes an interconnection circuit disposed between the first die and the second die to transfer signals between the first memory chip and the second memory chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T NGUYEN/               Primary Examiner, Art Unit 2824